1
2
3
4
5
6
7
8                                  UNITED STATES DISTRICT COURT

9                                 EASTERN DISTRICT OF CALIFORNIA

10
11   JESSE WILLARD,                  )                  Case No.: 1:19-cv-01074-AWI-SAB (PC)
                                     )
12              Plaintiff,           )
                                     )
13           v.                                         ORDER VACATING FINDINGS AND
                                     )                  RECOMMENDATIONS, AND DIRECTING
14                                   )                  CLERK OF COURT TO TERM MOTION TO
     CALIFORNIA DEPARTMENT OF
                                     )                  PROCEED IN FORMA PAUPERIS AS MOOT
     CORRECTIONS AND REHABILITATION,
15                                   )
     et.al.,                         )                  [ECF Nos. 10, 14]
16              Defendants.          )
                                     )
17                                   )
18          Plaintiff Charles B. Faultry is appearing pro se in this civil rights action pursuant to 42 U.S.C. §
19   1983. Plaintiff filed the instant complaint on May 29, 2019, in the United States District Court for the
20   Northern District of California. On August 2, 2019, the action was transferred to this Court and received
21   on August 6, 2019.
22          On August 9, 2019, the Court issued Findings and Recommendations recommending that
23   Plaintiff’s motion for leave to proceed in forma pauperis be denied because the information before the
24   Court demonstrated that he was financially able to pre-pay the entire filing fee to commence this action.
25   (ECF No. 14.) On September 3, 2019, the Court received the $400.00 filing fee in full.
26   ///
27   ///
28   ///
                                                         1
1             Accordingly, it is HEREBY ORDERED that:

2             1.      The Findings and Recommendations issued on August 9, 2019, are VACATED;

3             2.      The Clerk of Court shall term Plaintiff’s motion to proceed as MOOT; and

4             3.      Plaintiff is advised that the Court will screen his complaint pursuant to 28 U.S.C. §

5                     1915A in due course.

6
7    IT IS SO ORDERED.

8    Dated:        September 4, 2019
9                                                      UNITED STATES MAGISTRATE JUDGE

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                        2
